NUMBER 13-07-00452-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


RICHARD KARL BLANTON,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                 On appeal from the Criminal District Court
                       of Jefferson County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Chief Justice Valdez

      Appellant was placed on deferred adjudication for a period of five years after

entering a plea of guilty, pursuant to a plea bargain, to the offense of delivery of a

controlled substance of more than one gram but less than four grams. See TEX . HEALTH

& SAFETY CODE ANN . § 481.113(c) (Vernon 2003). The State subsequently filed a motion

to proceed with adjudication, alleging appellant committed four violations of his community

supervision; appellant pleaded “true” to each of the State’s allegations. The trial court
assessed appellant’s punishment at confinement in the Institutional Division of the Texas

Department of Criminal Justice for a period of ten years. Appellant’s counsel has filed a

brief with this Court asserting there is no basis for appeal. We agree, and affirm the trial

court’s judgment.

                       I. COMPLIANCE WITH ANDERS V . CALIFORNIA

       Appellant’s court-appointed counsel filed an Anders brief in which he has concluded

that there is nothing that merits review on direct appeal. Anders v. California, 386 U.S.
738, 744 (1967). Appellant’s brief meets the requirements of Anders. Id. at 744-45; see

High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978). In compliance

with Anders, counsel presented a professional evaluation of the record and referred this

Court to what, in his opinion, are all issues which might arguably support an appeal. See

Anders, 386 U.S. at 744; Currie v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see

also High, 573 S.W.2d at 812. Counsel informed this Court that: (1) he diligently read and

reviewed the record and the circumstances of appellant’s conviction; (2) he believes that

there are no arguable grounds to be advanced on appeal; and (3) he forwarded to

appellant a copy of the brief filed in support of his motion to withdraw, with a letter

informing appellant of his right to review the record and file a pro se brief. See Anders, 386
U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim. App. 1991);

High, 573 S.W.2d at 813.

       Appellant has filed a pro se brief. In it, he asserts two issues arising from claims of

an involuntary plea and ineffective assistance of counsel.

                                  II. INDEPENDENT REVIEW

       The Supreme Court advised appellate courts that upon receiving a “frivolous appeal”

brief, they must conduct “a full examination of all the proceedings to decide whether the

                                              2
case is wholly frivolous.” Penson v. Ohio, 488 U.S. 75, 80 (1988); see Ybarra v. State, 93
S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.). Accordingly, we have carefully

reviewed the record, counsel’s brief, and appellant’s pro se brief, and have found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex.

Crim. App. 2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is

wholly frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 (“Due to the nature

of Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals met

the requirements of Texas Rule of Appellate Procedure 47.1.”). Accordingly, we affirm the

judgment of the trial court.

                                 III. MOTION TO WITHDRAW

       An appellate court may grant counsel’s motion to withdraw in connection with an

Anders brief. Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); Stafford,
813 S.W.2d at 511 (noting that Anders brief should be filed with request to withdraw from

case); see In re Shulman 252 S.W.3d 403, *21-22 (Tex. Crim. App. 2008) (official pinpoint

not designated). We grant counsel’s motion to withdraw. We order counsel to advise

appellant promptly of the disposition of the case and the availability of discretionary review.

See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).




                                                   ROGELIO VALDEZ
                                                   Chief Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 29th day of July, 2008.


                                              3